DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,583,391 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (5,039,414).
Mueller et al. ‘414 teach an absorbent material for recovering hydrocarbons from water, comprising porous sponges that are oleophilic and relatively hydrophobic, wherein the sponges can be spherical and packed into mesh bags or porous netting (see abstract, col 5, line 61 to col. 6, line 7, Examples 3 and 9).  A packed bag of spheres will inherently have a packing density between 64% and 91% (see Wikipedia article “Sphere Packing,” and will create a convoluted flow path for liquids through and .

Allowable Subject Matter
Claims 5, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 9 has been amended to include subject matter that was previously indicated as being allowable.  Regarding claim 20, a proper terminal disclaimer has been filed to overcome the outstanding double patenting rejection.  The prior art of record fails to disclose or suggest a motivation for the process of claim 20 including the steps of compressing the sponges contained in the volume until a predetermined packing density is reached, and providing a first and second flow path for an effluent stream through the sponges, in combination with the other recited process steps.

Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive.  Regarding amended claim 1, applicant argues that Mueller fails to disclose a volume where the absorbent is arranged to give the liquid a flow path to exit the volume and that the prior material is simply placed in contact with contamination for a period of time.  It is maintained that the device of Mueller is a mesh bag filled with oleophilic/hydrophobic sponges, and liquid will flow out of the bag when it is removed from an aqueous environment, such as by lifting it out of oil-contaminated sea water.  Water in the bag and any unabsorbed oil will inherently flow out of the bag.  The liquid flow limitation is an intended use and does not limit the claim in a way that structurally distinguishes over the prior device, which is capable of performing method.  Additionally, the bag is capable of being inserted into a container such as a cylinder or pipe that would allow it to function in the same manner as in the instant invention.
Applicant also argues that water does not exit the sponge of Mueller.  It is submitted that the claim only requires the flow path to allow liquid in the stream to exit the volume and not the sponges.  This is maintained as being anticipated by the prior device as discussed in paragraph 12 above.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl